Citation Nr: 0303233	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a vitreous floater of 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1978 to August 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which denied service connection 
for a vitreous floater of the right eye.  In June 1998 and 
February 2001, the Board remanded the claim to the RO for 
additional development.

The Board also remanded a claim for secondary service 
connection for a psychiatric disorder, but in November 2001 
the veteran withdrew such claim, and it is no longer before 
the Board.  38 C.F.R. § 20.204.


FINDING OF FACT

The veteran has a vitreous floater of the right eye which 
first appeared in service.


CONCLUSION OF LAW

A vitreous floater of the right eye was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1978 
to August 1995.  His service medical records show that on 
several occasions during service he was noted to have a right 
eye vitreous floater.

In February 1996, the veteran filed his claim for service 
connection for floaters in his eyes.

In March 1996, the veteran was given a VA general medical 
examination.  He stated that he had been diagnosed as having 
a benign floater in his right eye in 1988 and had a visual 
field defect secondary to this.  The examiner's impression 
was a history of benign floater in the right eye.

The veteran was also given a VA visual examination in March 
1996.  He reported an ocular history of astigmatism and an 
occasional need for glasses when reading.  He also reported a 
tear duct injury to his left lower tear duct several years 
previously, and a vitreous floater in his right eye.  On 
physical examination, his uncorrected far vision was 20/20 in 
both eyes, and his uncorrected near vision was J-1+ in both 
eyes.  There was no diplopia.  Confrontational visual fields 
were full with no visual field defect.  There was no afferent 
pupillary defect.  Intraocular pressures measured 15 in the 
right eye and 21 in the left.  On gonioscopic examination the 
angles were Grade IV open in both eyes.  The slit lamp 
examination revealed normal lids and lashes with normal tear 
ducts in both eyes.  The cornea was clear in both eyes.  The 
anterior chamber was quiet and deep in both eyes.  The iris 
was normal in both eyes with clear lenses in both eyes.  On 
dilated examination the veteran had a cup-to-disc of 0.5 in 
the right eye and 0.7 in the left with some temporal sloping.  
He had normal macula, vessels, and periphery in both eyes.  
There was a posterior vitreous detachment involving the right 
eye.  The examiner's assessment was a peripheral vitreous 
detachment (also known as a vitreous floater) of the right 
eye.  It was also noted that the veteran was an open-angle 
glaucoma suspect with increased cup-to-disc and cup-to-disc 
asymmetry.  It was indicated that he had slightly increased 
intraocular pressures in the left eye, as well as a history 
of left tear duct trauma with no current signs of trauma and 
a normal anatomy.   




II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records show that he was seen 
on several occasions during service and indicated to have a 
right eye vitreous floater.  VA medical examinations also 
found him to have a right eye vitreous floater.  While the 
evidence indicates that the floater is benign and has not 
caused any visual field defect, the floater is not shown to 
have been present prior to service and appears to have been 
incurred in service.  With application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that a 
right eye vitreous floater was incurred in service, and 
service connection is thus warranted.  


ORDER

Service connection for a vitreous floater of the right eye is 
granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

